On March 29, 2000, the defendant was sentenced to ten (10) years in the Montana State Prison, with five (5) years suspended.
On August 24, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Mansch. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having not waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence is amended to a ten (10) year commitment to the Department of Corrections, with five (5) years suspended.
Hon. Ted L. Mizner, District Court Judge